United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     April 3, 2003

                                                            Charles R. Fulbruge III
                               No. 01-41115                         Clerk
                             Summary Calendar


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                  versus

                       RAFAEL GRACIA GUERRERO,

                                                  Defendant-Appellant.


           Appeal from the United States District Court
                for the Southern District of Texas
                         (B-00-CR-514-1-S)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rafael Gracia Guerrero appeals his conviction, following a

jury trial, for bank robbery.      18 U.S.C. § 2113(a) & (d) (taking

money with force, violence or intimidation from a bank).                 In

contending the district court erred in denying his motion for a

judgment   of   acquittal,   Guerrero   claims   insufficient    evidence

proving his identity as one of the bank robbers.                There was

evidence: Guerrero was a major contributor of DNA to a ski mask

found at the bank; he participated in robberies with similar modus


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
operandi;   and   his   behavior   upon   being   stopped   for   a   traffic

violation indicated a guilty conscience.          Viewed in the light most

favorable to the government, a rational jury could have found,

beyond a reasonable doubt, that Guerrero was one of the bank

robbers.    E.g., United States v. Edwards, 303 F.3d 606, 635 (5th

Cir. 2002), cert. denied, __ S.Ct. __, 71 U.S.L.W. 3430 (24 Feb.

2003).

       Guerrero also contends the district court erred by admitting

claimed hearsay testimony discrediting his alibi.             Even if the

testimony were hearsay, given the evidence of Guerrero’s guilt, the

admission constituted harmless error.        E.g., Edwards, 303 F.3d at

623.

                                                              AFFIRMED




                                     2